DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 
Allowable Subject Matter
Claims 2-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant amendments and arguments, see remarks filed December 11, 2020, overcome the prior art of record.  The closest remaining related prior art is Heubel et al. (US 2013/0155020 A1).  For example, when considering claim 17, Heubel teaches a system for tactile sensing and stimulation comprising: 
a)    a fabric (Abstract, haptic textile comprising a plurality of haptic threads.  Fig. 10 shows haptic textile garment 1000); 
(Fig. 8, haptic layer includes a grid of haptic cells wherein each cell 802 includes an electro magnet 810 and a permanent magnet 804); and 
c)    a transceiver (Fig. 10, Abstract, teaches an ancillary electronic device, such as a handbag 1006, configured to transfer data to or from the haptic textile 1004 worn by the user. [0026], flexible touch surface layer 102 may further include a wireless circuitry for data transfer between an ancillary electronic device and flexible structure 100.  [0052]- The film further includes wirings for directly addressing every region 410 in the device using electrical control signals); 
wherein an electric current in a unit causes relative movement of the micro-coil and the micro-magnet in the unit creating compression in said fabric ([0074], each haptic cell 802 further includes a permanent magnet 804, an electro magnet 810.  Examiner notes an electro magnet works by receiving an electric current. This current can cause movement of the haptic cell which includes the permanent magnet.  [0023, 0028], Haptic textile layer 106/806 is a deforming mechanism which can be pushed and pulled.  This corresponds to the claimed creating of tension and compression).  
Heubel however does not teach wherein relative movement of the micro-coil and the micro-magnet in a unit generates a signal that is sent to the transceiver, the signal comprising data indicative of an address of the unit in the array; and

In another related art cited in a previous office action, Yang et al. (US 2011/0282164 A1) discloses a wearable fabric wherein relative movement of the micro-coil and the micro-magnet in a unit generates a signal that is sent to the transceiver, the signal comprising data indicative of an address of the unit in the array (Figs. 21 and 26, [0155, 170] disclose a matrix of sensors connected to a processor which can sense physiological changes of the user's body.  The sensors are strain gauges which comprise conductive magnets and two coils. When these sensors detect a force current is induced through the coils and sent back to a signal processor 002).  
The combination of Heubel and Yang do not however disclose the limitation stating wherein, upon receipt of a signal from a first one of the units, the transceiver generates an electrical current in the micro-coil of one or more units in a predetermined vicinity of the first unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622